Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

CARA SCHAEFER WIENEKE                               GREGORY F. ZOELLER
Special Assistant to the State Public Defender      Attorney General of Indiana
Wieneke Law Office, LLC
Plainfield, Indiana                                 RYAN D. JOHANNINGSMEIER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                                                                           Jun 18 2014, 9:41 am


                               IN THE
                     COURT OF APPEALS OF INDIANA

EDWIN HUNT,                                         )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 60A01-1309-CR-406
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                        APPEAL FROM THE OWEN CIRCUIT COURT
                            The Honorable Frank M. Nardi, Judge
                              Cause No. 60C01-1106-FB-328



                                          June 18, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       Edwin Hunt appeals his forty-year sentence imposed for his conviction for class B

felony burglary and his adjudication as a habitual offender, arguing that it is inappropriate in

light of the nature of the offense and his character. Concluding that Hunt has failed to carry

his burden to show that his sentence is inappropriate, we affirm.

                               Facts and Procedural History

       On June 6, 2011, twenty-four-year-old Hunt told his twenty-one-year-old stepbrother,

Carnell Gilbert, Jr., that he would take him to work. Instead, Hunt drove in a different

direction. Gilbert complained that he would be late for work, and Hunt told him, “I know

you are going to be late you might as well go ahead and lick [commit a burglary] with me.”

Tr. at 113. Gilbert said that he had to go to work, but Hunt continued to press him. Hunt

said, “[C]ome on, don’t be a puss, just come on and do it you are going to miss work

anyways, might as well going [sic] to get a little money with me.” Id. at 115. Gilbert

eventually agreed.

       Hunt drove to sixty-two-year old Lois Eaton’s home. Hunt parked the car and rang

the doorbell over and over again to see if anyone was there. Eaton was home, but she did not

answer the door. She looked out a window and saw a man walking in front of her windows

and looking in the house. Eaton was afraid. She felt that she was in danger and called 911.

Hunt returned to the car and asked Gilbert to break down the door. Gilbert refused. Hunt

said, “Come on bro don’t puss out, don’t be a pussy go ahead and kick the door opened

[sic].” Id. at 119. Finally, Gilbert agreed. Gilbert knocked on the door and rang the bell.


                                               2
When no one answered, he kicked open the door, which damaged the door frame. Hunt and

Gilbert entered the home and heard a woman yelling. They ran back to the car and sped

away.

        The State charged Hunt with class B felony burglary, class D felony residential entry,

and class C misdemeanor operating a motor vehicle without ever receiving a license and

alleged that he was a habitual offender. While awaiting trial, Hunt told Gilbert to tell the

police that the burglary was all Gilbert’s idea and that Hunt did not deserve to be in prison.

Hunt wrote a letter to that effect and forged Gilbert’s signature. Hunt also told Gilbert not to

testify against him.

        A jury found Hunt guilty as charged. At the sentencing hearing, the court found that

Hunt’s criminal history and that he was on parole when he committed the burglary were

aggravating factors and that there were no mitigating factors. The court sentenced Hunt to

twenty years for his burglary conviction and twenty years for his habitual offender

adjudication, for an aggregate sentence of forty years.

                                   Discussion and Decision

        Hunt contends that his sentence is inappropriate pursuant to Indiana Appellate Rule

7(B), which states, “The Court may revise a sentence authorized by statute if, after due

consideration of the trial court’s decision, the Court finds that the sentence is inappropriate in

light of the nature of the offense and the character of the offender.” When reviewing a

sentence, our principal role is to leaven the outliers rather than necessarily achieve what is

perceived as the correct result. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). “We


                                                3
do not look to determine if the sentence was appropriate; instead we look to make sure the

sentence was not inappropriate.” Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). Hunt has

the burden to show that his sentence is inappropriate. Anglemyer v. State, 868 N.E.2d 482,

494 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218.

       Turning first to the nature of the offense, we observe that “the advisory sentence is the

starting point the Legislature selected as appropriate for the crime committed.” Pierce v.

State, 949 N.E.2d 349, 352 (Ind. 2011). Hunt received a forty-year sentence, but faced a

potential sentence of fifty years. See Ind. Code § 35-50-2-5 (class B felony advisory sentence

is ten years with a sentencing range of six to twenty years); Ind. Code § 35-50-2-8(h)

(habitual offender sentence is not less than advisory sentence for underlying offense and not

more than three times the advisory sentence for underlying offense or thirty years). There is

no evidence that Hunt and Gilbert were armed. Also, Hunt rang the doorbell and knocked on

the door to determine if anyone was home. However, Eaton was home alone, and she was

afraid and felt that she was in danger. Further, Hunt and Gilbert broke down her door and

caused approximately $350 in damages. A side door was also damaged. The nature of the

crime supports a sentence above the advisory.

       As for Hunt’s character, his criminal history and his conduct with regard to his

stepbrother are both revealing. Hunt was twenty-four years old on June 6, 2011, when he

committed the instant burglary. He had a history of juvenile adjudications with probation

violations and had been committed to the Indiana Boys School. He also had three prior

felonies as an adult. In 2006, he was convicted of class D felony theft. He was sentenced to


                                               4
three years, suspended. He violated his probation twice. In 2008, he committed class D

felony residential entry. He was sentenced in 2009 to three years, executed. While these two

crimes are not crimes of violence, they are similar in nature to burglary and were committed

close in time to each other and to the instant burglary. In fact, he was on parole for

residential entry when he committed the instant burglary. At the time of sentencing, Hunt

was facing two counts of burglary, two counts of theft, and one count of criminal mischief in

Clinton County that were allegedly committed the same day as this burglary. As for the

potential for violence, Hunt was convicted in 2010 for possession of a firearm in Oklahoma.

Hunt appears to be consistently engaged in criminal activity and has not responded well to

prior leniency. “The purpose of the [habitual offender] statute is to more severely penalize

those persons whom prior sanctions have failed to deter from committing felonies.” Powers

v. State, 539 N.E.2d 950, 952 (Ind. 1989).

       In addition, Hunt’s treatment of his stepbrother was callous and reveals Hunt’s

deceitful nature. He bullied Gilbert into committing a burglary and kicking in a door. Then,

he pressured Gilbert to lie on his behalf, forged Gilbert’s signature on a letter absolving him

of guilt, and told Gilbert not to testify. Hunt’s character clearly calls for an enhanced

sentence.

       Hunt contends that his case is like Hollin v. State, 877 N.E.2d 462 (Ind. 2007), and

Frye v. State, 837 N.E.2d 1012 (Ind. 2005). In both cases, the defendant was convicted of

class B felony burglary, found to be a habitual offender, and sentenced to forty years. In

Hollin, our supreme court found that Hollin’s sentence was inappropriate because the home


                                              5
was unoccupied, he was not armed, and his criminal history consisted primarily of nonviolent

crimes against property. The supreme court reduced Hollin’s sentence to twenty years.

Similarly, in Frye, the supreme court found that Frye’s sentence was inappropriate because

the home was unoccupied, he was not armed, the pecuniary loss was marginal ($395), and his

prior burglary conviction occurred twenty years before while his last violent offense occurred

in 1999. The supreme court reduced Frye’s sentence to twenty-five years.

       Hollin and Frye are distinguishable given that Hunt’s victim, a sixty-two-year-old

woman, was alone in her home. In addition, Hunt’s prior crimes were committed recently

and included residential entry and possession of a firearm, and he has probation and parole

violations. There is also Hunt’s appalling treatment of his stepbrother and his deviousness.

Hunt has failed to persuade us that his forty-year sentence is inappropriate in light of the

nature of the offense and his character.

       Affirmed.

BAKER, J., and BARNES, J., concur.




                                              6